
	

115 S1491 IS: ANCSA Unrecognized Community Landless Natives Authorization Act of 2017
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1491
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2017
			Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Alaska Native Claims Settlement Act with respect to the Native Villages of Haines,
			 Ketchikan, Petersburg, Tenakee, and Wrangell, Alaska, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the ANCSA Unrecognized Community Landless Natives Authorization Act of 2017.
		2.Unrecognized Southeast Alaska Native communities recognition and compensation
 (a)PurposeThe purpose of this section is to redress the omission of the southeastern Alaska communities of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell from eligibility by authorizing the Native people enrolled in the communities—
 (1)to form Urban Corporations for the communities under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.); and
 (2)to receive certain settlement land pursuant to that Act.
				(b)Establishment of additional Native
 CorporationsSection 16 of the Alaska Native Claims Settlement Act (43 U.S.C. 1615) is amended by adding at the end the following:
				
					(e)Native Villages
				of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, Alaska
						(1)In
 generalThe Native residents of each of the Native Villages of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, Alaska, may organize as Urban Corporations.
						(2)Effect on
 entitlement to landNothing in this subsection affects any entitlement to land of any Native Corporation established before the date of enactment of this subsection pursuant to this Act or any other provision of law..
 (c)Shareholder eligibilitySection 8 of the Alaska Native Claims Settlement Act (43 U.S.C. 1607) is amended by adding at the end the following:
				
					(d)Native Villages
				of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell
						(1)In
 generalThe Secretary shall enroll to each of the Urban Corporations for Haines, Ketchikan, Petersburg, Tenakee, or Wrangell those individual Natives who enrolled under this Act to the Native Villages of Haines, Ketchikan, Petersburg, Tenakee, or Wrangell, respectively.
						(2)Number of
 sharesEach Native who is enrolled to an Urban Corporation for Haines, Ketchikan, Petersburg, Tenakee, or Wrangell pursuant to paragraph (1) and who was enrolled as a shareholders of the Regional Corporation for Southeast Alaska on or before March 30, 1973, shall receive 100 shares of Settlement Common Stock in the respective Urban Corporation.
						(3)Natives
 receiving shares through inheritanceIf a Native received shares of stock in the Regional Corporation for Southeast Alaska through inheritance from a decedent Native who originally enrolled to the Native Village of Haines, Ketchikan, Petersburg, Tenakee, or Wrangell and the decedent Native was not a shareholder in a Village or Urban Corporation, the Native shall receive the identical number of shares of Settlement Common Stock in the Urban Corporation for Haines, Ketchikan, Petersburg, Tenakee, or Wrangell as the number of shares inherited by that Native from the decedent Native who would have been eligible to be enrolled to the respective Urban Corporation.
						(4)Effect on
 entitlement to landNothing in this subsection affects entitlement to land of any Regional Corporation pursuant to section 12(b) or 14(h)(8)..
 (d)Distribution rightsSection 7 of the Alaska Native Claims Settlement Act (43 U.S.C. 1606) is amended—
 (1)in subsection (j)—
 (A)by striking (j) During and inserting the following:
						
							(j)Distribution of
				corporate funds and other net income
								(1)In
 generalDuring; (B)by striking Not less and inserting the following:
						
							(2)Minimum
 allocationNot less;
 (C)by striking In the case and inserting the following:
						
							(3)Thirteenth
 Regional CorporationIn the case;
				and
 (D)by adding at the end the following:
						
							(4)Native Villages
 of Haines, Ketchikan, Petersburg, Tenakee, and WrangellNative members of the Native Villages of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell who become shareholders in an Urban Corporation for such a Native Village shall continue to be eligible to receive distributions under this subsection as at-large shareholders of the Regional Corporation for Southeast Alaska.;
				and
 (2)by adding at the end the following:
					
						(s)Effect of
 amendatory ActSection 2 of the ANCSA Unrecognized Community Landless Natives Authorization Act of 2017 and the amendments made by that section shall not affect— (1)the ratio for determination of revenue distribution among Native Corporations under this section; or
 (2)the settlement agreement among Regional Corporation or Village Corporations or other provisions of subsection (i) or (j)..
 (e)CompensationThe Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) is amended by adding at the end the following:
				
					43.Urban
				Corporations for Haines, Ketchikan, Petersburg, Tenakee, and
			 Wrangell
						(a)Offer of
				compensation
							(1)In
 generalOn incorporation of the Urban Corporations for Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, the Secretary, in consultation and coordination with the Secretary of Commerce, and in consultation with representatives of each such Urban Corporation and the Regional Corporation for Southeast Alaska, shall offer as compensation, pursuant to this Act, 1 township of land (23,040 acres) to each of the Urban Corporations for Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, in accordance with this subsection.
							(2)Local areas of
				historical, cultural, traditional, and economic importance
								(A)In
 generalThe Secretary shall offer as compensation under this subsection local areas of historical, cultural, traditional, and economic importance to Alaska Natives from the Villages of Haines, Ketchikan, Petersburg, Tenakee, or Wrangell.
								(B)Selection of
 landIn selecting the land to be withdrawn and conveyed pursuant to this section, the Secretary—
 (i)shall give preference to land with commercial purposes;
 (ii)may include subsistence and cultural sites, aquaculture sites, hydroelectric sites, tideland, surplus Federal property, and eco-tourism sites; and
 (iii)shall not include land within a conservation system unit (as defined in section 102 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3102)).
									(C)Contiguous,
 compact sitesThe land selected pursuant to this section shall be contiguous and reasonably compact tracts if practicable.
								(D)Valid existing
 rightsThe land selected pursuant to this section shall be subject to all valid existing rights and all other provisions of section 14(g), including any lease, contract, permit, right-of-way, or easement (including a lease issued under section 6(g) of the Act of July 7, 1958 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21; Public Law 85–508)).
								(b)Acceptance or
				rejection of offer
							(1)In
 generalNot later than 1 year after the date of the offer of compensation from the Secretary under subsection (a), each of the Urban Corporations for Haines, Ketchikan, Petersburg, Tenakee, and Wrangell shall accept or reject the offer.
 (2)ResolutionTo accept or reject the offer, each such Urban Corporation shall provide to the Secretary a properly executed and certified corporate resolution that states that the offer proposed by the Secretary was voted on, and either approved or rejected, by a majority of the shareholders of the Urban Corporation.
							(3)Rejection of
 offerIf the offer is rejected— (A)the Secretary, in consultation with representatives of the Urban Corporation that rejected the offer and the Regional Corporation for Southeast Alaska, shall revise the offer; and
 (B)the Urban Corporation shall have an additional 180 days within which to accept or reject the revised offer.
								(c)Withdrawal and
 conveyance of land and titleNot later than 180 days after receipt of a corporate resolution of an Urban Corporation approving an offer of the Secretary under subsection (b)(1), the Secretary shall (as appropriate)—
 (1)withdraw the land;
 (2)convey to the Urban Corporation title to the surface estate of the land; and
 (3)convey to the Regional Corporation for Southeast Alaska title the subsurface estate for the land.
							(d)Conveyance of
				roads, trails, log transfer facilities, leases, and
 appurtenancesThe Secretary shall, without consideration of compensation, convey to the Urban Corporations of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, by quitclaim deed or patent, all right, title, and interest of the United States in all roads, trails, log transfer facilities, leases, and appurtenances on or related to the land conveyed to the Corporations pursuant to subsection (c).
						(e)Settlement
				trust
							(1)In
 generalThe Urban Corporations of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell may establish a settlement trust in accordance with section 39 for the purposes of promoting the health, education, and welfare of the trust beneficiaries, and preserving the Native heritage and culture, of the communities of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, respectively.
							(2)Proceeds and
 incomeThe proceeds and income from the principal of a trust established under paragraph (1) shall—
 (A)first be applied to the support of those enrollees, and the descendants of the enrollees, who are elders or minor children; and
 (B)then to the support of all other enrollees..
			
